Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1, 12-13, and 16-17 are objected to because of the following informalities: 
In claim 1, line 5, rephrase “distal end” to read --closed distal end--.
Applicant is advised that should claims 12 and 13 be found allowable, then claim 17 and 16, respectively, will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the cover body" in line 3.  There is insufficient antecedent basis for this limitation in the claim. Rephrase “a cover having a body forming a cavity, the body having” in claim 1, lines 1-2 to read --a cover body forming a cavity, the cover body having--.
Claim 15, lines 2-3 and claim 16, line 4 recite the limitation “a band” twice which makes it unclear if this a double inclusion of the initial same “band” recited in claim 15, line 1 and claim 16, line 3. For examination purposes, rephrase “the upper portion includes a band to induce a compressive force in the open end and the upper portion includes a band to induce a compressive force in the open end” in claim 15 to read --the upper portion includes a band to induce a compressive force in the open end--. For examination purposes, rephrase “the upper portion including a band to induce a compressive force in the open end and the upper portion including a band to induce a compressive force in the open end” to read --the upper portion including a band to induce a compressive force in the open end--.
Claims 2-14 and 17-18 are rejected for being dependent on an indefinite claim. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claims 2 and 11 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  
Claim 2, lines 1-2, recites “the upper portion induces a compressive force upon the user”, which includes a user as a structural element of the invention. Rephrase to read --the upper portion is configured to induce a compressive force upon the user--.
Claim 11, lines 1-2, recites “the central portion avoids a compressive force to a bandage on the user” which includes a user as a structural element of the invention. Rephrase to read --the central portion is configured to avoid a compressive force to a bandage on the user--.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 7-8, 11-12, 15, and 17, as best understood given by the 35 USC 112(b), are rejected under 35 U.S.C. 103 as being unpatentable over Ikoro (U.S. Patent Pub. No. 20160324699) in view of Jacobs et al. (U.S. Patent No. 4966167).
Regarding claim 1, Ikoro discloses an appendage cover 10 (Paragraph 41 and Figure 1) for a wound 28 on a user, comprising: a cover body 12 (Paragraph 41 and Figure 1) forming a cavity 1 (see Modified Figure 1 below), the cover body 12 having an open end 14 (Paragraph 42 and Figure 2) and a closed distal end 2 (see Modified Figure 1 below), the cover body 12 having: an upper portion 3 (see Modified Figure 1 below) adjacent the open end 14; a tip portion 4 (see Modified Figure 1 below) adjacent the closed distal end 2; and a central portion 5 (see Modified Figure 1 below) between the upper portion 3 and the tip portion 4; wherein the upper portion 3 of the cover body 12 is configured to selectively expand and contract in size larger and smaller than (Paragraphs 42-43, enclosure 12 made of suitable flexible material allows expansion of upper portion 3 to have a greater size than that of the central 5 or tip 4 portion when only the upper portion 3 is expanded. Also, size of upper portion 3 allows contraction to smaller size than that of the central 5 or tip 4 portion given when closure band 20 is secured) the size of at least one of the central portion 5 and the tip portion 4.

    PNG
    media_image1.png
    419
    562
    media_image1.png
    Greyscale

However, Ikoro fails to explicitly disclose the cover body being seamless.
Jacobs teaches an analogous appendage cover 10 (Col. 5, line 61 and Figure 1) with an analogous cover body 12 (Col. 6, lines 5-6) being seamless.
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the material of the cover body of Ikoro, so that the cover body is seamless, as taught by Jacobs, in order to provide an improved appendage cover with an enhanced cover body having a seamless material for forming the tubular shape to allow for desirable stretch and contraction properties as well as less manufacturing costs (Jacobs, Col. 6, lines 5-6). 
Regarding claim 2, the combination of Ikoro in view of Jacobs discloses the invention as described above and further discloses wherein the upper portion 3 is configured to induce a compressive force upon the user (Ikoro, Paragraphs 42-43, closure band 20 being secured to provide compressive force for sealing open end 14 to appendage). 
Regarding claim 4, the combination of Ikoro in view of Jacobs discloses the invention as described above and further discloses wherein the cover body 12 (Ikoro, Paragraph 41; Jacobs, Col. 6, lines 5-6) is formed from a whole piece of material (Jacobs, Col. 6, lines 5-6, tubular sheet 12 is seamless thereby formed from a whole piece of material).
Regarding claim 7, the combination of Ikoro in view of Jacobs discloses the invention as described above and further discloses wherein the cover body 12 includes a band 20 (Ikoro, Paragraphs 42-43 and Figure 1).
Regarding claim 8, the combination of Ikoro in view of Jacobs discloses the invention as described above and further discloses wherein the band 20 is located (Ikoro, Paragraphs 42-43 and see Modified Figure 1 above) in the upper portion 3.
Regarding claim 11, the combination of Ikoro in view of Jacobs discloses the invention as described above and further discloses wherein the central portion 5 is configured to avoid a compressive force (Ikoro, Paragraph 41 and see Modified Figure 1 above, central portion 5 avoids compressive force to a central hand portion as it sized to a central hand portion and is of a flexible material to expand. Therefore, a bandage positioned on a central hand portion is not compressed) to a bandage on the user.
Regarding claims 12 and 17, the combination of Ikoro in view of Jacobs discloses the invention as described above and further discloses:
Ikoro fails to explicitly disclose a cap on the tip portion, the cap in communication with an outer surface of the cover body and configured to protect an appendage of the user.
 Jacobs teaches a cap 18 (Col. 7, line 31 and Figures 1-2) on the analogous tip portion 44 (Col. 7, line 34 and Figure 2), the cap 18 in communication with an outer surface (Col. 7, line 34, cover 18 placed around outer surface of distal end portion 44) of the analogous cover body 12 (Col. 7, line 35) and configured to protect an appendage of the user (Col. 7, lines 40-41).
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the tip portion of the cover body of Ikoro, so that there is a cap, as taught by Jacobs, in order to provide an improved appendage cover with an enhanced cover body having a tip portion with a cap that functions to increase support and stability by maintaining the cover body in proper position (Col. 7, lines 40-41).
Regarding claim 15, the combination of Ikoro in view of Jacobs discloses the invention as described above and further discloses wherein the upper portion 3 includes a band 20 (Ikoro, Paragraphs 42-43, closure band 20 being secured to provide compressive force for sealing open end 14 to appendage) to induce a compressive force in the open end 14.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Ikoro (U.S. Patent Pub. No. 20160324699) in view of Jacobs et al. (U.S. Patent No. 4966167) and in further view of Gaffney (U.S. Patent Pub. No. 20160136000)
Regarding claim 3, the combination of Ikoro in view of Jacobs discloses the invention as described above and further discloses wherein the upper portion 3 includes a flexible fastener 20 (Ikoro, Paragraphs 42-43 and Figure 1).
However, the combination of Ikoro in view of Jacobs fails to explicitly disclose an elastic fastener.
Gaffney teaches an analogous appendage cover 10 (Paragraph 24 and Figure 1) compromising an elastic fastener 18 (Paragraph 24 and Figure 1, flexible elastic band 18 is shown wrapping around at the open end 80).
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the flexible fastener of Ikoro in view of Jacobs, for an elastic fastener of Gaffney, in order to provide an improved appendage cover with an enhanced upper portion having an elastic fastener that is stretchable and resilient to provide a closure compressive force at the upper portion (Gaffney, Paragraphs 14 and 24).
Claims 5-6, 13, and 16, as best understood given by the 35 USC 112(b), are rejected under 35 U.S.C. 103 as being unpatentable over Ikoro (U.S. Patent Pub. No. 20160324699) in view of Jacobs et al. (U.S. Patent No. 4966167) and in further view of Kellogg et al. (U.S. Patent Pub. No. 20080125688).
Regarding claim 5, the combination of Ikoro in view of Jacobs discloses the invention as described above but fails to explicitly disclose wherein the cover body includes a pleat.
Kellog teaches an analogous appendage cover 100 (Paragraph 71 and Figure 10) wherein the analogous cover body 102 (Figure 10) includes a pleat 126 (Paragraph 62 and Figure 10).
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the cover body of Ikoro in view of Jacobs, so that the cover body includes a pleat, as taught by Kellog, in order to provide an improved appendage cover with an enhanced cover body having a pleat that functions to expand and contract thereby allowing desirable stretch and compression at specific areas of the cover body (Kellog, Paragraphs 22 and 62). 
Regarding claim 6, the combination of Ikoro in view of Jacobs in view of Kellog discloses the invention as described above and further discloses wherein the pleat 126 (Paragraph 66 and Figure 10, pleat isolated to upper portion adjacent proximal opening 150) is isolated to the upper portion.
Regarding claims 13 and 16, the combination of Ikoro in view of Jacobs discloses the invention as described above and further discloses wherein the cover body 12 (Ikoro, Paragraph 41; Jacobs, Col. 6, lines 5-6) is formed from a whole piece of material (Jacobs, Col. 6, lines 5-6, tubular sheet 12 is seamless thereby formed from a whole piece of material), the upper portion 3 (Ikoro, see Modified Figure 1 above)  including a band 20 (Ikoro, Paragraphs 42-43, closure band 20 being secured to provide compressive force for sealing open end 14 to appendage) to induce a compressive force in the open end 14 (Ikoro, Paragraph 42).
However, the combination of Ikoro in view of Jacobs fails to explicitly disclose the cover body formed to include a pleat.
Kellog teaches an analogous appendage cover 100 (Paragraph 71 and Figure 10) wherein the analogous cover body 102 (Figure 10) formed to include a pleat 126 (Paragraph 62 and Figure 10).
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the cover body of Ikoro in view of Jacobs, so that the cover body includes a pleat, as taught by Kellog, in order to provide an improved appendage cover with an enhanced cover body having a pleat that functions to expand and contract thereby allowing desirable stretch and compression at specific areas of the cover body (Kellog, Paragraphs 22 and 62). 
Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Ikoro (U.S. Patent Pub. No. 20160324699) in view of Jacobs et al. (U.S. Patent No. 4966167) and in further view of DiGrazia (U.S. Patent Pub. No. 20130123679).
Regarding claim 9, the combination of Ikoro in view of Jacobs discloses the invention as described above but fails to explicitly disclose wherein the cover body includes a clip.
DiGrazia teaches an analogous appendage cover 20 (Paragraph 101 and Figure 2a) wherein the analogous cover body 21 (Paragraph 101 and Figure 2a) includes a clip 22 (Paragraph 102 and Figure 2a, gauze pad may be attached to the panel 22 in a temporary fashion such as via use of a Velcro type fastening system).
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the cover body of Ikoro in view of Jacobs, so that there is a clip, as taught by DiGrazia, in order to provide an improved appendage cover with an enhanced cover body that a panel for releaseably hooking onto an underlying bandage gauze pad (DiGrazio, Paragraph 102).
Regarding claim 10, the combination of Ikoro in view of Jacobs in view of DiGrazio discloses the invention as described above wherein the clip 22 (DiGrazio, see Modified Figure 2 below, part of panel 22 located in upper portion of body 21)  is located in the upper portion.

    PNG
    media_image2.png
    311
    442
    media_image2.png
    Greyscale

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Ikoro (U.S. Patent Pub. No. 20160324699) in view of Jacobs et al. (U.S. Patent No. 4966167) and in further view of Kellogg et al. (U.S. Patent Pub. No. 20080125688) and DiGrazia (U.S. Patent Pub. No. 20130123679).
Regarding claim 14, the combination of Ikoro in view of Jacobs discloses the invention as described above and further discloses wherein the cover body 12 (Ikoro, Paragraph 41; Jacobs, Col. 6, lines 5-6) is formed from a whole piece of material (Jacobs, Col. 6, lines 5-6, tubular sheet 12 is seamless thereby formed from a whole piece of material), the upper portion 3 (Ikoro, see Modified Figure 1 above)  including a band 20 (Ikoro, Paragraphs 42-43, closure band 20 being secured to provide compressive force for sealing open end 14 to appendage) to induce a compressive force in the open end 14 (Ikoro, Paragraph 42).
However, the combination of Ikoro in view of Jacobs fails to explicitly disclose the cover body formed to include a pleat.
Kellog teaches an analogous appendage cover 100 (Paragraph 71 and Figure 10) wherein the analogous cover body 102 (Figure 10) formed to include a pleat 126 (Paragraph 62 and Figure 10).
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the cover body of Ikoro in view of Jacobs, so that the cover body includes a pleat, as taught by Kellog, in order to provide an improved appendage cover with an enhanced cover body having a pleat that functions to expand and contract thereby allowing desirable stretch and compression at specific areas of the cover body (Kellog, Paragraphs 22 and 62). 
However, the combination of Ikoro in view of Jacobs in view of Kellog fails to explicitly disclose the upper portion including a clip configured to engage into a bandage and secure the location of the cover body relative to the user.
DiGrazia teaches an analogous appendage cover 20 (Paragraph 101 and Figure 2a) wherein the analogous upper portion (see Modified Figure 2 above) including a clip 22 (Paragraph 102 and Figure 2a, gauze pad may be attached to the panel 22 in a temporary fashion such as via use of a Velcro type fastening system which secures body 21 to gauze and thereby appendage of a user) configured to engage into a bandage and secure the location of the analogous cover body 21 (Paragraph 101 and Figure 2a) relative to the user.
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the upper portion of the cover body of Ikoro in view of Jacobs, so that there is a clip, as taught by DiGrazia, in order to provide an improved appendage cover with an enhanced cover body that a panel for releaseably hooking onto an underlying bandage gauze pad (DiGrazio, Paragraph 102).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Thomas (US 20020007135 A1) teaches a tubular appendage cover.
Chua (US 9808319 B2) teaches an appendage cover with expandable accordion folds. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Milo whose telephone number is (571)272-6476.  The examiner can normally be reached on Mon-Fri 7:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alireza Nia can be reached on +1(571) 270-3076.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL MILO/
Art Unit 3786       



/ERIN DEERY/Primary Examiner, Art Unit 3754